Citation Nr: 0840976	
Decision Date: 11/26/08    Archive Date: 12/03/08

DOCKET NO.  06-07 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for allergic reaction to 
bee and wasp stings.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1979 to 
August 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating determination of 
a Regional Office (RO) of the Department of Veterans Affairs 
(VA) in St. Louis, Missouri.  The issue before the Board 
today was remanded in April 2008 for further evidentiary and 
procedural development.  This was accomplished, and the Board 
concludes that it may proceed with a decision at this time.

The veteran testified before a Decision Review Officer (DRO) 
in June 2006 and the undersigned Veterans Law Judge at a 
videoconference hearing in November 2007; transcripts of both 
hearings are associated with the claims folder.


FINDINGS OF FACT

1.  The veteran's induction examination reports demonstrate 
that the veteran's allergic reaction to bee and wasp stings 
existed at the time of his entry into active military 
service.

2.  The competent evidence demonstrates that the veteran's 
allergic reaction to bee and wasp stings did not undergo a 
permanent increase in severity during service.


CONCLUSION OF LAW

Allergic reaction to bee and wasp stings was not aggravated 
during the veteran's active military service.  38 U.S.C.A. 
§§ 1131, 1132 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 
(2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must (1) notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, (2) which information and evidence VA will obtain, 
(3) and which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159 (2008).  

As an initial matter, the Board notes that in Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the 
United States Court of Appeals for Veterans Claims (Court) 
held that VA must request that the claimant provide any 
evidence in his possession that pertains to the claim based 
upon 38 C.F.R. § 3.159(b).  The requirement of requesting 
that the claimant provide any evidence in his possession that 
pertains to the claim was eliminated by the Secretary during 
the course of this appeal.  See 73 Fed. Reg. 23,353 (final 
rule revising 38 C.F.R. § 3.159(b) to rescind fourth element 
notice as required under Pelegrini II, effective May 30, 
2008).  Thus, any error related to this element is harmless.  
However, although this notice is no longer required, the 
Board observes that the veteran was aware that it was 
ultimately his responsibility to give VA any evidence 
pertaining to the claim decided herein.  Letters sent to the 
veteran in September 2005 and April 2008 VA expressly told 
him to provide any relevant evidence in his possession.  See 
Pelegrini II, 18 Vet. App. at 120.  

After careful review of the claims folder, the Board finds 
that letters dated in September 2005, March 2006, and April 
2008 fully satisfied the duty to notify provisions.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  In this regard, the 
September 2005 and April 2008 letters advised the veteran 
what information and evidence was needed to substantiate the 
claim decided herein.  These letters also requested that he 
provide enough information for the RO to request records from 
any sources of information and evidence identified by the 
veteran, as well as what information and evidence would be 
obtained by VA, namely, records like medical records, 
employment records, and records from other Federal agencies.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006), which held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  The March 2006 and April 2008 letters provided this 
notice to the veteran.  

The Board observes that the September 2005 letter was sent to 
the veteran prior to the January 2006 rating decision.  The 
VCAA notice with respect to the elements addressed in this 
letter was therefore timely.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  The VCAA notice in accordance with 
Dingess, however, was sent after the initial adjudication of 
the veteran's claim.  Nevertheless, the Board finds this 
error nonprejudicial to the veteran.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  In this regard, the 
notice provided in the March 2006 and April 2008 letters 
fully complied with the requirements of 38 U.S.C. § 5103(a), 
38 C.F.R. § 3.159(b), and Dingess, supra, and after the 
notice was provided the case was readjudicated and December 
2006 and June 2008 (supplemental) statements of the case were 
provided to the veteran.  See Pelegrini II, supra; Mayfield 
v. Nicholson, 20 Vet. App. 537 (2006) (a (supplemental) 
statement of the case that complies with all applicable due 
process and notification requirements constitutes a 
readjudication decision).

The Board finds that VA has also fulfilled its duty to assist 
the veteran in making reasonable efforts to identify and 
obtain relevant records in support of the veteran's claims 
and providing a VA examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c)(4)(i) (2008).  In this regard, 
the veteran's service treatment records are associated with 
the claims folder, as well as all relevant VA and non-VA 
treatment records.  The veteran has not identified any 
additional relevant, outstanding records that need to be 
obtained before deciding his claim.  Finally, the veteran was 
afforded a VA examination in May 2008 with respect to the 
issue decided herein.

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.

Analysis

The veteran contends that he is entitled to service 
connection for aggravation of allergic reaction to bee and 
wasp stings on the basis that a delay in treatment of a bee 
sting incurred during service weakened his immune system and 
led to the development of post-service breathing problems, 
including bronchial asthma.  See November 2007 Board Hearing 
Transcript.  A review of the veteran's service treatment 
records reflects that he was evaluated for induction into the 
United States Marine Corps on June 1, 1978, December 29, 
1978, January 2, 1979, and January 23, 1979.  Notations 
pertaining to the first three examinations deem the veteran 
"unfit" for active duty.  His induction examination report 
indicates that he was noted to have an abnormality of the 
vascular system, namely, hypersensitivity to bee and wasp 
stings.  See also Recruit Physical Screening Physical 
Examination Note dated January 26, 1979.  At entrance the 
veteran reported a history of a bee sting in November 1978 
and a reaction to a bee sting in 1970(?) requiring 
hospitalization for one week.  He also stated that his throat 
swelled up when stung.  
In light of the fact that allergic reaction to bee and wasp 
stings was noted on the veteran's entrance examination, the 
presumption of sound condition at service entrance does not 
attach in this case.  See Crowe v. Brown, 7 Vet. App. 238, 
245 (1994); 38 C.F.R. § 3.304(b).  Thus, the veteran's claim 
is one for aggravation of a preexisting disability.  See 
Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  
See also VAOPGCPREC 82-90 (July 18, 1990) (service connection 
may be granted for diseases (but not defects) of congenital, 
developmental, or familial origin if the evidence as a whole 
establishes that the disability was incurred or aggravated 
during service).  

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 
38 C.F.R. § 3.306(a) (2008).  When the pre-service disability 
undergoes an increase in severity during service, the 
presumption of aggravation applies, and "clear and 
unmistakable" evidence is required to rebut such 
presumption.  38 C.F.R. § 3.306(b).  The law further provides 
that the burden to show no aggravation of a pre-existing 
disease or disorder during service is an onerous one that 
lies with the government.  See Cotant v. Principi, 17 Vet. 
App. 116, 131 (2003); Kinnaman v. Principi, 4 Vet. App. 20, 
27 (1993).  

Specific to the veteran's claim of service connection for a 
disease of allergic etiology, VA regulations require the 
Board to make a comparative study of the severity of the 
veteran's allergic reaction to bee and wasp stings at 
enlistment and subsequently.  See 38 C.F.R. § 3.380 (2008).  
Moreover, any increase in the degree of disability during 
service may not be disposed of routinely as natural progress 
nor as due to the inherent nature of the disease; a 
determination as to aggravation must be on the whole 
evidentiary showing.  Id.  

In the present case, the veteran's service treatment records 
are not clear as to whether his pre-existing disability 
underwent a permanent increase in severity during service.  
In this regard, the veteran was evaluated by the Allergy 
Clinic in March 1980 to determine fitness for duty and the 
report states that "severe reaction to hymenoptera venom" 
manifested by itching, hives, shortness of breath, chest 
tightening, and wheezing was "noted clearly on induction 
physical and held up enlistment for a short time."  
Following evaluation, the veteran was recommended for 
discharge with a diagnosis of "hypersensitivity to 
hymenoptera venom, severe, with respiratory compromise" 
(emphasis added).  See Allergy Clinic Note dated March 27, 
1980.  This March 1980 service medical record, noting 
"severe" allergic reaction at entrance and separation, 
suggests that the veteran's allergic reaction to bee and wasp 
stings did not increase in severity during service.  
Conversely, however, a June 1980 report of a Medical 
Evaluation Board (MEB) indicates that the veteran's 
hymenoptera venom hypersensitivity was "aggravated by 
service."  Post-service medical evidence indicates that the 
veteran has been treated for allergic reaction and/or bee 
stings multiple times since service; it is noted in these 
records that he has a "severe" allergy to stinging insects.  
There is not, however, any indication that his allergies are 
worse than they were in service.  

The Board is not competent to make its own medical 
determinations.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); see also Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).  As such, it remanded this appeal in April 2008 to 
obtain a medical opinion as to this question.  The May 2008 
VA examination report reflects that the veteran was examined 
and that his claims folder was extensively reviewed.  
Following the examination and review, the examiner, a 
physician in allergy and immunology, diagnosed the veteran 
with a history of hymenoptera hypersensitivity with past 
anaphylaxis.  He also provided an opinion that it was "less 
likely than not" that the veteran's history of preexisting 
hypersensitivity to stinging insects was worsened by events 
during service.  Rather, the examiner noted that the 
veteran's more recent stinging incidents have not caused 
anaphylaxis, suggesting a decreased clinical sensitivity.  
Moreover, while the examiner acknowledged that the delay in 
administration of epinephrine during service made the acute 
episode more serious, there is no basis to believe that a 
more severe clinical reaction would have worsened his 
preexisting disability.  The Board notes that an acute 
increase in severity is not sufficient to establish service 
connection for aggravation.  See Hunt v. Derwinski, 1 Vet. 
App. 292 (1991); 38 C.F.R. § 3.306.  

The Board acknowledges the veteran's own assertions that his 
in-service stinging incident permanently worsened his allergy 
and led to the development of asthma.  This determination, 
however, is not a matter for an individual without medical 
expertise.  See Espiritu, supra.  Furthermore, the veteran's 
lay testimony that his private physician told him that an 
allergic reaction can weaken one's immune system and make one 
more susceptible to an asthmatic condition in the future 
cannot be accepted as competent evidence of an increase in 
severity of a preexisting disability.  See Robinette v. 
Brown, 8 Vet. App. 69, 77 (1995) (the appellant's account of 
what health care providers purportedly said, filtered as it 
is through a lay person's sensibilities, is not competent 
medical evidence).  See also 38 C.F.R. § 3.159(a)(1) 
(competent medical evidence means evidence provided by a 
person who is qualified to offer medical diagnoses, 
statements, or opinions).  

The Board has considered the lay evidence in accordance with 
Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006).  However, 
such statements are not competent and they do not outweigh 
the competent medical evidence of record, which does not show 
that the veteran's allergic reaction to bee and wasp stings 
underwent a permanent increase in severity during service.  A 
competent medical expert makes this opinion and the Board is 
not free to substitute its own judgment for that of such an 
expert.  See Colvin, supra.

In sum, with consideration of the veteran's service treatment 
records, post-service treatment records failing to show a 
permanent increase or residual disability, and the probative 
May 2008 VA opinion that the veteran's preexisting disability 
did not undergo a permanent increase in service (or even 
after service), the Board finds that a preponderance of the 
evidence is against finding that the veteran's pre-existing 
allergic reaction to bee and wasp stings underwent a 
permanent increase in severity during service.  As such, 
service connection for aggravation is not warranted.  See 
38 C.F.R. § 3.306.  The Board notes that it considered the 
applicability of the benefit of the doubt rule in making its 
determination.  However, as a preponderance of the evidence 
is against this claim the benefit of the doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for allergic reaction to 
bee and wasp stings is denied.



____________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


